DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Claims 1-7, 10-15, 18-19 have been canceled, and claims 8-9, 16-17 and 20-40 have been considered on the merits. All arguments have been fully considered. 
It is noted that the instant OA now contains two 103 rejections which are separated from the claim rejection from the previous OA for clarity. The previous OA interpreted the limitations alternatively, and each of two claim rejections above represents two alternative interpretations (see below). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8-9, 16-17 and 20-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al. (US 2008/0260831; IDS ref.) in view of Dall’Olmo et al. (2014, BioMed Research International) and Conklin et al. (2002, Medical Engineering).
Badylak et al. teach an ECM composition or ECM treated with acid proteases including pepsin and trypsin in an acidic solution (para. 52; RE: claims 20-21, 26, 35 and 39). For the ECM “pre-gel” solution, the pH of the digest solution being raised to a pH between 7.2-7.8 (para. 53; RE: claims 24-25, 28-29). The ECM pre-gel typically gels at 37°C, forming an ECM gel (para. 53; RE: claims 22, 33 and 38). The acidic solution has about pH 2 (para. 14; RE: claims 36-37). 
Regarding claim 9, Badylak et al. teach non-dialyzed or non-cross-linked ECM (para. 14-15, 17, 41).
Regarding claim 16, Badylak et al. teach that the ECM is derived from mammalian tissue including a pig or a cow (para. 14; p.14, claims 4-5).
Badylak et al. do not teach that the ECM is derived from vascular adventitial tissue or aortic or arterial adventitial tissue, or an arterial adventitia (RE: claims 8, 16-17, 23, 25, 27, 34 and 40).
However, since Badylak et al. teach that the ECM is isolated from any tissue of an animal, and blood vessel-derived acellular matrix is known in the art according to Dall’Olmo et al. (see entire document) and a porcine common carotid artery decellularized by enzymatic and detergent treatments according to Conklin et al. (see entire document), one skilled in the art would recognize that blood vessel including aorta or arteries as a source for the ECM. Thus, it would have been obvious to a person 
Regarding the process steps, i.e. devitalized, acid-protease-digested, or the vascular adventitial tissue delaminated from the medial layer (claims 8, 25, 34), these product-by-process limitations provide the structural limitations that the ECM being acellular and hydrolyzed. Since the claims utilize a transitional phrase of “comprising”, the step directed to delaminating the vascular adventitial tissue from the medial layer of the vasculature would not limit the contents or exclude the contents of the ECM from the medial layer. Since the combined teaching of Badylak and Dall’Olmo and Conklin utilizes aorta, the ECM prepared from the aorta would have the ECM derived from the arterial adventitial tissue or arterial adventitia.
Regarding claims 30-32, while the cited references do not particularly teach the limitation, however, the limitations of the instant claims are directed to the properties of the ECM derived from arterial or aortic adventitial tissue. Since the ECM composition of Badylak in view of Dall’Olmo and Conklin is substantially similar, if not identical, to the claimed product, the properties of the ECM composition of the combined teachings would be the same as the properties of the claimed product.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 8-9, 16-17 and 20-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al. (US 2008/0260831; IDS ref.) in view of Dall’Olmo et al. .
Badylak et al. teach an ECM composition or ECM treated with acid proteases including pepsin and trypsin in an acidic solution (para. 52; RE: claims 20-21, 26, 35 and 39). For the ECM “pre-gel” solution, the pH of the digest solution being raised to a pH between 7.2-7.8 (para. 53; RE: claims 24-25, 28-29). The ECM pre-gel typically gels at 37°C, forming an ECM gel (para. 53; RE: claims 22, 33 and 38). The acidic solution has about pH 2 (para. 14; RE: claims 36-37). 
Regarding claim 9, Badylak et al. teach non-dialyzed or non-cross-linked ECM (para. 14-15, 17, 41).
Regarding claim 16, Badylak et al. teach that the ECM is derived from mammalian tissue including a pig or a cow (para. 14; p.14, claims 4-5).
Badylak et al. do not teach that the ECM is derived from vascular adventitial tissue or aortic or arterial adventitial tissue, or an arterial adventitia (RE: claims 8, 16-17, 23, 25, 27, 34 and 40).
However, since Badylak et al. teach that the ECM is isolated from any tissue of an animal, and blood vessel-derived acellular matrix is known in the art according to Dall’Olmo et al. (see entire document) and a porcine common carotid artery decellularized by enzymatic and detergent treatments according to Conklin et al. (see entire document), one skilled in the art would recognize that blood vessel including aorta or arteries as a source for the ECM. Thus, it would have been obvious to a person skilled in the art to use aorta as a source of ECM for the composition of Badylak et al. with a reasonable expectation of success.

However, it would have been obvious to a person skilled in the art to use the vascular adventitial tissue to prepare the ECM composition because one skilled in the art would use the ECM from the vascular adventitial tissue in the formation of a vascular tissue by reconstituting the outermost adventitial tissue in the formation of an artificial blood wall. 
Stegemann et al. teach the recreation of vascular structure (blood vessel) using cell-populated protein hydrogels by providing the appropriate ECM and cell type to create a tissue (p.4), and a multilayer structure was created with the intent of mimicking the structure of the native vessel, using SMCs and collagen as the medial layer and fibroblasts in collagen as the adventitial layer (3rd para., p.4). One skilled in the art would recognize that in order to mimic the native tissue, the reconstitution or recreation of the adventitial tissue would be carried out using the ECM hydrogel from the ECM derived from the adventitial tissue alone, and thus, it would have been obvious to a person skilled in the art to use adventitial tissue separated or delaminated from the medial layer of the blood vessel for the ECM taught by Badylak, Dall’Olmo and Conklin with a reasonable expectation of success.
Regarding claims 30-32, while the cited references do not particularly teach the limitation, however, the limitations of the instant claims are directed to the properties of the ECM derived from arterial or aortic adventitial tissue. Since the ECM composition of Badylak in view of Dall’Olmo and Conklin in further view of Stegemann is substantially similar, if not identical, to the claimed product, the properties of the ECM composition of the combined teachings would be the same as the properties of the claimed product.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 8-9, 16-17 and 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,004,827 in view of Dall’Olmo et al. (supra), Conklin et al. (supra) and Stegemann et al. (supra). 
The claims of the ‘827 patent disclose a composition comprising an ECM derived from a mammalian tissue digested with an acid protease, pepsin, and gelling at a temperature greater than 25°C, and the pH being between 7.2-7.8. While the claims do not teach the source of the ECM being arterial or vascular adventitial tissue, however, it would have been obvious to a person skilled in the art to use a vascular or arterial or aortic tissue for preparation of ECM since it is known in the art that ECM can be prepared from these tissues according to Dall’Olmo and Conklin. Furthermore, it would have been obvious to a person skilled in the art to use arterial adventitial tissue for preparing the ECM from arterial adventitial tissue because it is known in the art that the ECM from a specific source can be used for reconstituting blood vessel, and one skilled in the art would recognize that using the ECM derived from the arterial adventitial tissue would mimic the best when the blood vessel is recreated using multilayered construct 

Response to Amendment/Argument
The declaration under 37 CFR 1.132 filed 12/28/2020 is insufficient to overcome the rejection of claims 8-9, 16-17 and 20-40 based upon Badylak in view of Dall’Olmo, Conklin, and Stegemann as set forth in the last Office action.
The declaration states that the Examiner’s comment that “the ECM prepared from the aorta would have the ECM derived from the arterial adventitial tissues or arterial adventitia” is not relevant to the present invention because there are distinct differences in ECM derived from adventitial tissue alone, medial tissue alone or a combination of adventitial and medial tissue (#6 of the declaration). 
Claim 8 discloses an ECM composition comprising devitalized, acid-protease-digested ECM derived from vascular adventitial tissue delaminated from the medial layer, having a pH of from 6.8 to 7.8. 
This claim does not limit that the ECM composition is only prepared from the vascular adventitial tissue delaminated from the medial layer because the claim utilizes a transitional phrase “comprising”. The claim rejection discussed that the ECM derived from vascular adventitial tissue delaminated from the medial layer does not exclude the contents of the ECM from the medial layer. The limitation “vascular adventitial tissue delaminated from the medial layer” is a product-by-process limitation that vascular adventitial tissue for the claimed ECM is derived by delamination from the medial layer. The structural limitation provided by the product-by-process limitation is that the 
The declaration and the applicant’s arguments discussed different components (GAG quantification) and hydrogel gelation kinetics between ECM from the invention (i.e. adventitial tissue alone; aortic adventitia, pAdv) vs. ECM from the aortic medial layer (aortic media; pMed), and showed different property of collagen gelation. 
The Examiner does not dispute that the ECM composition from vascular adventitial tissue alone, medial tissue alone or a combination of adventitial and medial tissue would be different due to the different contents of molecules present in each tissue; or different kinetics of gelling collagen between these two (i.e. adventitia vs. media). The issue here is the scope of the claims is broader than what applicant argued and the declaration emphasized as the claimed invention. Applicant is advised to amend the claim to exclude other tissue than adventitia. For example, the transitional phrase of “comprising” would be replaced with “consisting of”. 
The claim rejection alternatively interpreted the claimed invention as shown above (the second claim rejection under 35 USC §103 along with the teaching of Stegemann). It is the Examiner’s position that even if the claims were limited to the ECM composition obtained from the vascular adventitial tissue alone, the combined teachings of Badylak, Dall’Olmo, Conklin and Stegemann would render the claimed product obvious in the absence of evidence to the 
Applicant’s arguments in the remarks filed on 12/28/2020 were based on the declaration discussed above, and the declaration has been addressed above.
	Regarding the double patenting rejection, applicant did not address the rejection in the response filed 12/28/2020. Thus, the double patenting rejection is maintained. 

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TAEYOON KIM/Primary Examiner, Art Unit 1632